





Exhibit 10.1




NEXEO SOLUTIONS, INC.
2016 LONG TERM INCENTIVE PLAN

NONSTATUTORY STOCK OPTION AGREEMENT




This Agreement is made and entered into as of [Date] (the “Date of Grant”), by
and between Nexeo Solutions, Inc., a Delaware corporation (the “Company”), and
[Employee] (the “Grantee” or “you”);
WHEREAS, the Company, in order to induce you to continue to dedicate services to
the Company and its Subsidiaries, and to materially contribute to the success of
the Company and its Subsidiaries, agrees to grant you this stock option award;
WHEREAS, the Company has adopted the Nexeo Solutions, Inc. 2016 Long Term
Incentive Plan, as the same may be amended from time to time (the “Plan”), under
which the Company is authorized to grant options to certain employees of the
Company and its subsidiaries;
WHEREAS, a copy of the Plan has been furnished to you and shall be deemed a part
of this stock option grant and Nonstatutory Stock Option Agreement (the
“Agreement”) as if fully set forth herein; and
WHEREAS, you desire to accept the stock option award made pursuant to this
Agreement.
NOW, THEREFORE, in consideration of the mutual covenants set forth herein and
for other valuable consideration hereinafter set forth, the parties agree as
follows:
1.The Grant.
(a) Subject to the conditions set forth below, the Company hereby grants to you,
effective as of the Date of Grant, as a matter of separate inducement but not in
lieu of any salary or other compensation for your services for the Company, and
subject to the terms of the Plan and this Agreement, an award consisting of the
right and option (the “Option”) to purchase an aggregate number of [Grant]
shares of common stock, par value $0.0001 per share, of the Company (“Stock”) at
the Exercise Price indicated below, in accordance with the terms and conditions
set forth herein and in the Plan (the “Award”); provided, however, that the
ultimate portion of this Option that may be exercised pursuant to Section 5
hereof shall be determined in accordance with the vesting provisions of Section
6 and 7. This Option shall be treated as a “Nonstatutory Stock Option” under the
Plan and shall be subject to all of the terms and provisions of the Plan. Except
with respect to capitalized terms defined in this Agreement with meanings other
than those given the same terms in the Plan, to the extent that any provision of
this Agreement conflicts with the expressly applicable terms of the Plan, you
acknowledge and agree that those terms of the Plan shall control, and, if
necessary, the applicable terms of this Agreement shall be deemed amended so as
to carry out the purpose and intent of the Plan. Capitalized terms that are not
otherwise defined in this Agreement shall have the meanings given to them in the
Plan.





--------------------------------------------------------------------------------




(b) This Option shall not be treated as an incentive stock option within the
meaning of Section 422(b) of the Code.
(c) The purchase price of each share of Stock to be paid by you upon the
exercise of this Option shall equal [$__.__], which is the closing sale price
per share for Nexeo Solutions, Inc. as reported on the National Association of
Securities Dealers Automated Quotations (“Nasdaq”) exchange on the Date of Grant
(the “Exercise Price”).
2.    No Shareholder Rights. The Option granted pursuant to this Agreement does
not and shall not entitle you to any rights of a holder of Stock prior to the
date shares of Stock are issued to you upon exercise of the Award. Your rights
with respect to the Option shall remain forfeitable at all times prior to the
date on which rights become vested and the restrictions with respect to the
Option lapse in accordance with Section 6 or 7 of this Agreement.
3.    Dividends. This Option does not entitle to you any dividends or other
distributions declared by the Company and paid prior to the date you exercise
the Option pursuant to Section 5 (the “Exercise Date”). After the Exercise Date,
you will be entitled to receive all dividends or other distributions the Company
declares and pays after and following such Exercise Date on the number of shares
of Stock you are issued pursuant to exercise of the Option under this Agreement.
You are not entitled to vote any shares of Stock by reason of the granting of
this Award prior to the date that you are issued shares of Stock pursuant to
exercise of the Option under this Agreement.
4.    Forfeiture. This Option is subject to forfeiture and may not be sold,
transferred, or otherwise alienated or hypothecated until shares of Stock are
issued to you as contemplated in this Agreement.
5.    Exercise and Issuance of Stock. No shares of Stock shall be issued to you
prior to the date on which the Option vests and becomes exercisable in
accordance with Section 6 or 7 of this Agreement. Subject to further provisions
of this Agreement, provided that you satisfy all other vesting conditions
described in Section 6 or 7 below, you may exercise this Option for the number
of shares of Stock determined in accordance with Section 6 below, by providing
notice of exercise in the manner specified by the Company from time to time
following the dates set forth below (as applicable, each date being a “Vesting
Date”).
This Option shall not be exercisable in any event after the expiration of ten
years from the Date of Grant (the “Expiration Date”) notwithstanding any
provision of this Agreement. Unless you elect to pay the Exercise Price in cash,
the Company shall withhold (or “net”) such number of whole shares of Stock
otherwise deliverable to you upon exercise of the Option having a Fair Market
Value on the Exercise Date equal to the Exercise Price of the aggregate number
of Options exercised. No delivery of shares of Stock shall be made pursuant to
this Agreement until you have paid or made arrangements approved by the Company
to satisfy in full the Exercise Price. No fraction of a share of Stock shall be
issued by the Company upon exercise of this Option or accepted by the Company in
payment of the Exercise Price thereof; rather, the Company shall make a cash
payment to you equal to the value of a fractional share of Stock withheld that
exceeds the aggregate Exercise Price due.


2



--------------------------------------------------------------------------------




6.    Vesting and Exercisability of Options. Subject to the terms and conditions
of this Agreement and the Plan, the Option will vest and become exercisable in
accordance with the following schedule provided that Grantee has been
continuously employed by the Company from the Date of Grant through the
applicable Vesting Date:
Percentage of Total Number
of Options Which Vests and
Vesting Date                Become Exercisable


1st Anniversary of Date of Grant    33.3%
2nd Anniversary of Date of Grant    33.3%
3rd Anniversary of Date of Grant    33.4%
7.    Termination of Employment; Change of Control.
(a)    Effect of Termination of Employment.
(i)    Termination Generally. Subject to Sections 6(a)(ii) and (b) below, if
your employment with the Company or any of its Subsidiaries is terminated for
any reason (including a termination for “Cause,” as defined in Section 6(a)(iii)
below), the Option granted hereunder shall become null and void and immediately
forfeited to the Company in its entirety without payment of consideration
therefor to the Grantee, and the Grantee shall not be entitled to any shares of
Stock or cash under this Agreement.
(ii)    Post-Terminations Exercise Periods.
(A) If your employment is terminated by the Company without Cause or by you due
to Good Reason (as defined below), this Option may be exercised by you at any
time during the period of 30 days following such termination, or by your estate
(or the person who acquires this Option by will or the laws of descent and
distribution or otherwise by reason of your death) during a six-month period
following your death if you die during such 30-day period, but in each case only
as to the number of shares of Stock you were entitled to purchase hereunder, as
determined in accordance with Section 6, upon exercise of this Option as of the
date your employment so terminates.
(B) If your employment terminates due to your death or “disability” (as such
term is defined in the Company’s long-term disability plan), this Option may be
exercised by you (or your estate or the person who acquires this Option by will
or the laws of descent and distribution or otherwise by reason of your death) at
any time during the period ending on the earlier of the Expiration Date (as
defined above) or the third anniversary of the date of termination of your
employment but only as to the number of shares of Stock you were entitled to
purchase on the date of such termination in accordance with the schedule set
forth in Section 6.


3



--------------------------------------------------------------------------------




(C) If your employment with the Company terminates by reason of normal
retirement at or after age 65, as determined by the Committee in its sole
discretion, this Option may be exercised by you (or the person who acquires this
Option by will or the laws of descent and distribution or otherwise by reason of
your death) at any time during the period ending on the earlier of the
Expiration Date or the third anniversary of the date of your retirement, but
only as to the number of shares of Stock you were entitled to purchase on the
date of such retirement in accordance with the schedule set forth in Section 6.
In connection with the termination of your employment with the Company by reason
of early retirement, applicable management of the Company and/or business
unit/group may recommend to the Committee or its delegate, as applicable, that
this Option be retained. In such event, the Committee or its delegate, as the
case may be, shall consider such recommendation and may, in the Committee’s or
such delegate’s sole discretion, approve the retention of this Option following
such early retirement, in which case the Option may be exercised by you (or the
person who acquires this Option by will or the laws of descent and distribution
or otherwise by reason of your death) at any time during the period ending on
the earlier of the Expiration Date or the third anniversary of the date of your
early retirement, but only as to the number of shares of Stock you were entitled
to purchase on the date of your early retirement in accordance with the schedule
set forth in Section 6.
(iii)    Definition of Cause. For purposes of this Agreement, if the Grantee is
subject to an effective, written employment agreement with the Company or any of
its subsidiaries, “Cause” shall have the meaning given such term in the
employment agreement, and if the Grantee is not subject to such an employment
agreement but is a participant in the Nexeo Solutions, Inc. Severance Plan for
U.S. Officers and Executives (the “Severance Plan”), “Cause” shall have the
meaning given such term in such plan. If neither of the foregoing are applicable
to the Grantee, then “Cause” shall mean: (A) nonperformance of, or gross
negligence, or gross incompetence in the performance of Grantee’s duties with
respect to the Company or any of its affiliates, as reasonably determined by the
Company, (B) commission by Grantee of an act of fraud, embezzlement,
misappropriation, willful misconduct, or breach of fiduciary duty against the
Company or any of its affiliates or other conduct harmful or potentially harmful
to the Company’s or any of its affiliate’s best interests, as reasonably
determined by the Company, (C) a material breach by Grantee of any restrictive
covenants that exist between Grantee and the Company or its affiliates, (D)
Grantee’s conviction, plea of no contest or nolo contendere, deferred
adjudication, or unadjudicated probation for any felony or any crime involving
moral turpitude, (E) the failure of Grantee to carry out, or comply with, in any
material respect, any lawful directive of the Board (which the Board, in its
sole discretion, may give Grantee notice of, and an opportunity to remedy) or of
the Grantee’s supervisor, or (F) Grantee’s unlawful use (including being under
the influence) or possession of illegal drugs. For purposes of clause (B), no
act or failure to act on Grantee’s part shall be deemed “willful” unless done,
or omitted to be done, by Grantee not in good faith and without reasonable
belief that Grantee’s action or omission was in the best interest of the
Company.
(b)    Effect of Change of Control. Notwithstanding the vesting provisions set
forth above, in the event a Change of Control (as defined in this Section 6(b))
occurs and, within two years after the date such Change of Control occurs the
Company involuntarily terminates your employment without Cause or you
voluntarily terminate your employment for Good Reason (as defined below), this
Option will become fully vested and exercisable immediately as of the date of


4



--------------------------------------------------------------------------------




your termination of employment. For purposes of this Agreement, “Change of
Control” shall mean the occurrence of any of the following events:
(i)    A “change in the ownership of the Company” which shall occur on the date
that any one person, or more than one person acting as a group, acquires
ownership of stock in the Company that, together with stock held by such person
or group, constitutes more than 50% of the total fair market value or total
voting power of the stock of the Company; however, if any one person or more
than one person acting as a group, is considered to own more than 50% of the
total fair market value or total voting power of the stock of the Company, the
acquisition of additional stock by the same person or persons will not be
considered a “change in the ownership of the Company” (or to cause a “change in
the effective control of the Company” within the meaning of Section 7(b)(ii)
below), and an increase of the effective percentage of stock owned by any one
person, or persons acting as a group, as a result of a transaction in which the
Company acquires its stock in exchange for property will be treated as an
acquisition of stock for purposes of this paragraph; provided, further, however,
that for purposes of this Section 7(b)(i), any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
entity controlled by the Company shall not constitute a Change of Control. This
Section 7(b)(i) applies only when there is a transfer of the stock of the
Company (or issuance of stock), and stock in the Company remains outstanding
after the transaction.
(ii)    A “change in the effective control of the Company” which shall occur on
the date that either (1) any one person, or more than one person acting as a
group, acquires (or has acquired during the twelve month period ending on the
date of the most recent acquisition by such person or persons) ownership of
stock of the Company possessing 30% or more of the total voting power of the
stock of the Company, except for any acquisition (i) by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any entity
controlled by the Company, or (ii) by any shareholder of the Company that
beneficially owns at least five percent (5%) of the outstanding stock of the
Company as of immediately following the closing of the Merger (as such term is
defined in the Severance Plan); or (2) a majority of the members of the Board
are replaced during any twelve-month period by directors whose appointment or
election is not endorsed by a majority of the members of the Board prior to the
date of the appointment or election. For purposes of a “change in the effective
control of the Company,” if any one person, or more than one person acting as a
group, is considered to effectively control the Company within the meaning of
this Section 7(b)(ii), the acquisition of additional control of the Company by
the same person or persons is not considered a “change in the effective control
of the Company,” or to cause a “change in the ownership of the Company” within
the meaning of Section 7.3(b)(i) above.
(iii)    A “change in the ownership of a substantial portion of the Company’s
assets” which shall occur on the date that any one person, or more than one
person acting as a group, acquires (or has acquired during the twelve month
period ending on the date of the most recent acquisition by such person or
persons) assets of the Company that have a total gross fair market value equal
to or more than 40% of the total gross fair market value of all the assets of
the Company immediately prior to such acquisition or acquisitions. For this
purpose, gross fair market value means the value of the assets of the Company,
or the value of the assets being disposed of, determined without regard to any
liabilities associated with such assets. Any transfer of assets to an entity
that


5



--------------------------------------------------------------------------------




is controlled by the shareholders of the Company immediately after the transfer,
as provided in guidance issued pursuant to the Nonqualified Deferred
Compensation Rules shall not constitute a Change of Control.
For purposes of this Section 7(b), the terms “ownership,” “own,” or “owned”
shall refer to “beneficial ownership” as that term is used in Rule 13d-3 and
Rule 13d-5 (or any successor provisions) promulgated under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and the terms “person”
and “group” shall mean such terms as used in section 13(d)(3) or section
14(d)(2) of the Exchange Act (or any successor provisions). In addition, for
purposes of this Section 7(b), “Company” includes (i) the Company and (ii) the
entity for whom the Grantee performs the services for which this Award is
granted. Notwithstanding anything in this Section 7(b) to the contrary, none of
the following transactions shall constitute a Change of Control for purposes of
this Agreement (a) any transaction commonly known as a Reverse Morris Trust
transaction, as determined in good faith by the Board, or (b) the acquisition by
TPG VI Neon I, L.P., TPG VI Neon II, L.P., TPG VI FOF Neon, L.P., or any of
their respective affiliates of additional (x) shares of the Company, (y) voting
power with respect to the Company, or (z) assets of the Company.


For purposes of this Section 7(b), if the Grantee is subject to an effective,
written employment agreement with the Company or any of its subsidiaries, “Good
Reason” shall have the meaning given such term in the employment agreement, and
if the Grantee is not subject to such an employment agreement “Good Reason”
shall have the meaning given such term in the Severance Plan. If neither of the
foregoing are applicable to Grantee, then “Good Reason” shall mean the
occurrence of any of the following events: (i) a material reduction in the
Grantee’s position or duties, (ii) a material and adverse change in the
Grantee’s compensation, which shall be deemed to include any reduction in the
Grantee’s base salary or target bonus percentage, other than in connection with
a reduction in the salaries or target bonus percentages applicable to all
employees of the Company of the same employment level or grade as Grantee, or
(iii) a requirement that the Grantee regularly perform the required duties of
his or her employment from a location that is [•] miles or more from the
location of his or her employment immediately preceding the Change of Control.
Notwithstanding the foregoing, any assertion by the Grantee of a termination for
Good Reason shall not be effective unless all of the following are satisfied:
(a) the condition described in the foregoing clauses giving rise to the
Grantee’s termination of employment must have arisen without the Grantee’s
consent, (b) the Grantee must provide written notice to the Company of the
condition the Grantee claim constitutes Good Reason within 30 days of the
initial existence of the condition, (c) the condition specified in such notice
must remain uncorrected for 30 days after receipt of such notice by the Company,
and (d) the date of the Grantee’s termination of employment must occur within 90
days of the initial existence of the condition specified in such notice.


8.    Leave of Absence. With respect to this Award, the Company or its employing
Subsidiary may, in its sole discretion, determine that if you are on leave of
absence for any reason, you will be considered to still be in the employ of the
Company or its applicable employing Subsidiary, provided that no “separation
from service” has occurred, as such term is defined in Section 409A of the Code
and the regulations and guidance issued thereunder.


6



--------------------------------------------------------------------------------




9.    Payment of Taxes. To the extent that the receipt or vesting of this Option
or the issuance of shares of Stock with respect to this Option results in the
receipt of compensation by you with respect to which the Company or a Subsidiary
has a tax withholding obligation pursuant to applicable law, unless you elect to
pay the amount of such obligations to the Company in cash, the Company or such
Subsidiary shall withhold (or “net”) such number of shares of Stock otherwise
payable to you as required to meet its withholding obligations under such
applicable law. If such tax obligations are satisfied through the withholding of
shares of Stock that are otherwise issuable to you pursuant to this Award (or
through the surrender of shares of Stock by you to the Company), the number of
shares of Stock that may be so withheld (or surrendered) by the Company or
applicable Subsidiary shall be the maximum number of shares of Stock that have
an aggregate Fair Market Value on the date of withholding or repurchase equal to
the aggregate amount of such tax liabilities, determined based on the greatest
withholding rates for federal, state, foreign, and/or local tax purposes,
including payroll taxes, that may be utilized without causing an Award otherwise
classified as an equity award under ASC Topic 718 to be classified as a
liability award under ASC Topic 718. No delivery of shares of Stock shall be
made pursuant to this Agreement until you have paid or made arrangements
approved by the Company or the Subsidiary to satisfy in full the applicable tax
withholding requirements of the Company or Subsidiary.
10.    Compliance with Securities Law. Notwithstanding any provision of this
Agreement to the contrary, the issuance of Stock under this Agreement will be
subject to compliance with all applicable requirements of federal, state, or
foreign law with respect to such securities and with the requirements of any
stock exchange or market system upon which the Stock may then be listed. No
Stock will be issued hereunder if such issuance would constitute a violation of
any applicable federal, state, or foreign securities laws or other law or
regulations or the requirements of any stock exchange or market system upon
which the Stock may then be listed. In addition, Stock will not be issued
hereunder unless 1.%2. a registration statement under the Securities Act is, at
the time of issuance, in effect with respect to the shares issued or 2.%2. in
the opinion of legal counsel to the Company, the shares issued may be issued in
accordance with the terms of an applicable exemption from the registration
requirements of the Securities Act. YOU ARE CAUTIONED THAT ISSUANCE OF STOCK
UPON THE EXERCISE OF THE OPTION GRANTED PURSUANT TO THIS AGREEMENT MAY NOT OCCUR
UNLESS THE FOREGOING CONDITIONS ARE SATISFIED. The inability of the Company to
obtain from any regulatory body having jurisdiction the authority, if any,
deemed by the Company’s legal counsel to be necessary to the lawful issuance and
sale of any shares subject to the award will relieve the Company of any
liability in respect of the failure to issue such shares as to which such
requisite authority has not been obtained. As a condition to any issuance
hereunder, the Company may require you to satisfy any qualifications that may be
necessary or appropriate to evidence compliance with any applicable law or
regulation and to make any representation or warranty with respect to such
compliance as may be requested by the Company. From time to time, the Board and
appropriate officers of the Company are authorized to take the actions necessary
and appropriate to file required documents with governmental authorities, stock
exchanges, and other appropriate Persons to make shares of Stock available for
issuance.
11.    Right of the Company or Subsidiaries to Terminate Services. Nothing in
this Agreement confers upon you the right to continue in the employ of or
performing services for the


7



--------------------------------------------------------------------------------




Company or any Subsidiary, or interfere in any way with the rights of the
Company or any subsidiary to terminate your employment or service relationship
at any time.
12.    Furnish Information. You agree to furnish to the Company all information
requested by the Company to enable it to comply with any reporting or other
requirements imposed upon the Company by or under any applicable statute or
regulation.
13.    No Liability for Good Faith Determinations. The Company and the members
of the Committee shall not be liable for any act, omission or determination
taken or made in good faith with respect to this Agreement or the Option granted
hereunder.
14.    Execution of Receipts and Releases. Any payment of cash or any issuance
or transfer of shares of Stock or other property to you or to your legal
representative, heir, legatee, or distributee, in accordance with the provisions
hereof, shall, to the extent thereof, be in full satisfaction of all claims of
such Persons under this Agreement. To effectuate the foregoing, the Company may
require you or your legal representative, heir, legatee, or distributee, as a
condition precedent to such payment or issuance, to execute a release and
receipt therefor in such form but consistent with the preceding sentence, as it
shall determine.
15.    No Guarantee of Interests. Neither the Committee nor the Company
guarantee the Stock of the Company from loss or depreciation.
16.    Company Records. Records of the Company or its subsidiaries regarding
your period of service, termination of service and the reason(s) therefor, and
other matters shall be conclusive for all purposes hereunder unless determined
by the Company to be incorrect.
17.    Notice. All notices required or permitted under this Agreement must be in
writing and personally delivered or sent by mail and shall be deemed to be
delivered on the date on which it is actually received by the person to whom it
is properly addressed or if earlier the date it is sent via certified United
States mail. Notwithstanding the foregoing, any person entitled to notice
hereunder may waive such notice in writing.
18.    Successors. This Agreement shall be binding upon you, your legal
representatives, heirs, legatees, and distributees and upon the Company, its
successors, and assigns.
19.    Severability. If any provision of this Agreement is held to be illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions hereof, but such provision shall be fully severable and
this Agreement shall be construed and enforced as if the illegal or invalid
provision had never been included herein.
20.    Company Action. Any action required of the Company shall be by resolution
of the Board or by a person or entity authorized to act by resolution of the
Board.
21.    Headings. The titles and headings of Sections are included for
convenience of reference only and are not to be considered in construction of
the provisions hereof.


8



--------------------------------------------------------------------------------




22.    Governing Law. All questions arising with respect to the provisions of
this Agreement shall be determined by application of the laws of Delaware,
without giving any effect to any conflict of law provisions thereof, except to
the extent Delaware state law is preempted by federal law. The obligation of the
Company to sell and deliver Stock hereunder is subject to applicable laws and to
the approval of any governmental authority required in connection with the
authorization, issuance, sale, or delivery of such Stock.
23.    Amendment. Except as provided below, this Agreement may not be modified
in any respect by any oral statement, representation, or agreement by any
employee, officer, or representative of the Company or by any written agreement
which materially adversely affects your rights hereunder unless signed by you
and by an officer of the Company who is expressly authorized by the Company to
execute such document. This Agreement may, however, be amended as permitted by
the terms of the Plan, as in effect on the date of this Agreement.
Notwithstanding anything in the Plan or this Agreement to the contrary, if the
Committee determines that the terms of this grant do not, in whole or in part,
satisfy the requirements of Section 409A of the Code, the Committee, in its sole
discretion, may unilaterally modify this Agreement in such manner as it deems
appropriate to comply with such section and any regulations or guidance issued
thereunder.
24.    Clawback. Notwithstanding any provisions in this Agreement to the
contrary, any compensation, payments, or benefits provided hereunder, whether in
the form of cash or otherwise, shall be subject to a clawback to the extent
necessary to comply with the requirements of any applicable law, including but
not limited to, the Dodd-Frank Wall Street Reform and Consumer Protection Act of
2010, section 304 of the Sarbanes Oxley Act of 2002, or any regulations
promulgated thereunder, or any policy adopted by the Employer pursuant to any
such law (whether in existence as of the Effective Date or later adopted).
25.    Entire Agreement. This Agreement is subject to all the terms, conditions,
limitations, and restrictions contained in the Plan. This Agreement, together
with the Plan and any employment agreement between the Grantee and the Company
or its Subsidiaries, (a) represents the entire agreement between the parties
hereto respecting the matters within its scope and (b) supersedes all prior and
contemporaneous discussions, agreements, and understanding of every nature
related thereto.
[Remainder of page intentionally left blank]


9



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
officer thereunto duly authorized, and the Grantee has set his/her hand as of
the date and year first above written.


NEXEO SOLUTIONS, INC.






By:    


Name:     


Title:     




[EMPLOYEE]




__________________________________________
GRANTEE




 


10

